COURT OF APPEALS OF VIRGINIA


Present: Judges Haley, McCullough and Senior Judge Willis


NEKETIA JACKSON

v.     Record No. 0472-11-3

LYNCHBURG DEPARTMENT OF SOCIAL SERVICES
                                                                     MEMORANDUM OPINION *
RODNEY SPRADLEY                                                           PER CURIAM
                                                                       SEPTEMBER 6, 2011
v.     Record No. 0473-11-3

LYNCHBURG DEPARTMENT OF SOCIAL SERVICES


                 FROM THE CIRCUIT COURT OF THE CITY OF LYNCHBURG
                              Mosby G. Perrow, III, Judge

                 (Gary M. Coates, on brief), for appellant Neketia Jackson.

                 (Ronald D. Henderson, on brief), for appellant Rodney Spradley.

                 (Susan L. Hartman, Assistant City Attorney; James C. Reeves, III,
                 Guardian ad litem for the minor children, on brief), for appellee.


       Neketia Jackson (mother) and Rodney Spradley (father) appeal the trial court’s orders

terminating their parental rights to their four children pursuant to Code § 16.1-283(C)(2). They

contend the trial court erred in finding that the evidence was sufficient to prove that termination

was in the best interests of the children and that they were unwilling or unable within a

reasonable period of time to remedy substantially the conditions which led to the placement of

the children into foster care. Upon reviewing the record and briefs of the parties, we conclude

that these appeals are without merit. Accordingly, we summarily affirm the decisions of the trial

court. See Rule 5A:27.

       *
           Pursuant to Code § 17.1-413, this opinion is not designated for publication.
                                         BACKGROUND

       On appeal, we view the evidence in the light most favorable to the prevailing party below

and grant to it all reasonable inferences fairly deducible therefrom. Logan v. Fairfax Cnty. Dep’t

of Human Dev., 13 Va. App. 123, 128, 409 S.E.2d 460, 462 (1991). “Where, as here, the court

hears the evidence ore tenus, its finding is entitled to great weight and will not be disturbed on

appeal unless plainly wrong or without evidence to support it.” Martin v. Pittsylvania Cnty.

Dep’t of Soc. Servs., 3 Va. App. 15, 20, 348 S.E.2d 13, 16 (1986) (citations omitted).

       Mother and father had four children together: two boys, R.S. (born October 21, 1999)

and T.J.S. (born July 30, 2001); and two girls, T.S. (born March 24, 2003) and R.J.S. (born April

12, 2004). Mother and father are not married. In August 2007, father and mother separated, and

father moved from the family’s apartment into an apartment leased by father’s girlfriend, who

had a child of her own. Father later had a child with the girlfriend, and at the time of the hearing,

father was still living with the girlfriend, who was pregnant with father’s second child. The

apartment lease is in the girlfriend’s name. Although father no longer lived with mother and the

children, he provided support and assistance.

       The Lynchburg Department of Social Services (LDSS) became involved with mother and

the four children in February 2008, after receiving a child protective services (CPS) complaint

that the youngest child, R.J.S., then not quite four years old, was playing outside unsupervised.

A CPS worker visited mother a few days later. Although mother was “not cooperative or

receptive to services,” she signed an agreement to provide adequate supervision to the children.

On May 2, 2008, a man saw R.J.S. and T.S. outside mother’s apartment unsupervised. One child

was in a car playing with the gearshift while the other child was under the wheel of the car. The

man reported the incident to CPS. When the CPS worker came to the house, mother was not




                                                -2-
there. The oldest child (R.S.), then eight years old, was alone inside. Mother arrived in a car a

few minutes later. Mother denied any wrongdoing or blame, but agreed to sign a safety plan.

           On May 10, 2008, LDSS learned that mother was facing eviction due to rodent

infestation. At that time, LDSS became aware of several additional complaints, such as the

apartment walls were black with dirt, there was rotting food in the house, neighbors saw the

children hanging out of the second story windows, and there were men and drug activity in and

out of the residence between 6:00 p.m. and 4:00 a.m. Finally, it was reported that R.S. defecated

on a neighbor’s doorstep because he could not get into the apartment to use the restroom. Based

on these complaints, a CPS worker spoke with mother about her concerns. Mother denied the

complaints and continued to minimize the situation.

       On May 13, 2008, mother and father agreed to a safety plan whereby the children were to

live with father, and mother could visit them at father’s home until LDSS said it was safe for

them to return home. On May 16, 2008, LDSS received a call that the two girls were back at

mother’s apartment. LDSS arrived to remove the children, but mother and father had taken them

to another location. When LDSS found them, they were with mother’s aunt, who smelled of

alcohol.

       On May 16, 2008, LDSS removed the children and placed them in foster care. LDSS

provided services to the parents and children and directed the parents to undergo psychological

examinations, take parenting classes, attend counseling, abstain from illegal drug use, obtain safe

housing, and find stable employment. The parents were permitted weekly visitation with the

children on condition they produce negative drug screenings. Mother produced a negative screen

in July 2008. Father was not able to do so until August 2008.

       The initial foster care service plans had a goal of returning the children home. On

January 19, 2010, twenty-one months after removing the children, LDSS amended the service

                                               -3-
plan goal to termination with a goal of adoption, and it filed petitions in the juvenile and

domestic relations district court (juvenile court) to terminate the parents’ rights. On June 23,

2010, the juvenile court granted the termination petitions. The parents appealed, and the trial

court conducted a de novo hearing on October 14, 2010.

       LDSS foster care worker April Watson worked with the parents and children throughout

the case and testified that mother completed a parenting class. Watson referred mother to a

counselor (with Alliance for Families and Children) when the children first came into foster care.

Although mother and the counselor met several times, mother did not follow up with that

counselor, so Watson later referred mother to another counselor, Mary Rice. Mother also

received in-home counseling from Jennifer Bointnott. Watson testified that mother did not

maintain stable housing or employment during the more than two-year period LDSS had the

case. Moreover, mother continued to maintain an abusive relationship with a man (Moore) in

spite of Watson’s repeated warnings that she stop putting herself and the children in such a

situation. There were at least three incidents of abuse by Moore against mother in July 2009,

October 2009, and March 2010.

       Watson also testified that father did not maintain stable employment. She recalled he

was employed from July 2008 until February 2009, but said there was a fifteen-month period

where he was not employed. At the time of the hearing, father was living in his girlfriend’s

apartment with two children and a third child on the way. Father’s marijuana use was a recurring

problem throughout the case, and Watson stated that the child that father and his girlfriend had in

May 2008 was “born prenatally exposed to marijuana.” Moreover, throughout the case, father

tested positive for marijuana three times, admitted consuming it nine times, and refused to take

tests seven times. Father’s most recent positive test was on June 23, 2010, and at the October 14,

2010 hearing, father admitted using marijuana “maybe a month ago.”

                                                -4-
       Three of the parents’ four children “have been diagnosed with ADHD, PTSD,” and

receive ongoing services to address their psychological needs. LDSS contacted several relatives

to take custody of the children, but no one volunteered to do so. Watson observed several

visitations between the parents and children and noticed that during the later visits the children

would become upset after the visits. For example, she recalled the boys would cry, have

nightmares or wet the bed and “it would take several days to adjust to school after visitation.”

Other times, the children would become upset because mother would complain that she had no

money or food. When asked why LDSS supported termination Watson testified:

                       They have been in care for 30 months, which is over the
               permanency timeline. The children, they want to know what is
               going to happen. They want a decision to be made. It is affecting
               them in school and other areas of their lives. . . . I have talked
               many times [with the parents] about what they need to do.
                       I believe they love their children but I don’t believe they
               took it serious[ly] enough and these children are just sitting and
               waiting and I don’t think it is fair to them any more.

       The two boys, R.S. and T.J.S., were placed together in a therapeutic foster home. T.S.,

the older female, was initially placed with her younger sister, R.J.S., in a regular foster home, but

was moved to a therapeutic foster home, different than the one in which the boys were placed,

due to her aggressive and hyperactive behavior. T.S. and the two boys meet regularly with the

same behavior specialist. R.J.S., the youngest child, remains in a regular foster home. All four

children are doing well in foster care, and the foster parents regularly take the children to meet

and play as a group.

       Susan Henderson is a licensed professional counselor. She began working with T.S.,

R.S., and T.J.S. on July 18, 2008. Henderson testified that the three children exhibited “a lot of

behaviorial” and “attachment” issues based on their prior experiences with the parents that

required their placement into foster care and their having to process being separated from the

parents. T.S. indicated through statements and dolls there was verbal and physical abuse
                                                -5-
between the parents and between the parent and the children in the home. Henderson’s initial

diagnosis of T.S. was “adjustment disorder with mood and conduct,” which she later diagnosed

as posttraumatic stress disorder (PTSD). R.S. also showed signs of PTSD. All three of the

children reported that there were times when mother would forget to feed them. Initially, the

three children made progress during parent visitations; however, in the late summer of 2009, the

children exhibited stress and anxiety during visits that became evident in their behavior. T.S.

had nightmares, withdrawal symptoms, and exhibited aggressive behavior at her foster home.

The boys also had nightmares, and at school there were “conflicts with peers, oppositional

behavior with teachers . . . irritability, anxiety [and] crying episodes.” After LDSS changed the

goal from return home to adoption in mid-January 2010, visitation stopped for four to six weeks.

During that hiatus, T.S began showing a “remarkable turnaround in behavior anxiety level,” and

she became “cheerful, playful . . . [and] relaxed.” When T.S. learned in late February 2010 that

visitation would resume, “there was a traumatic change” in her. She became extremely sad and

irritable and displayed aggressive behavior with the pets in the home. T.S. also showed

“developmental regression in using baby talk” and “wetting herself,” and she began biting her

arm. T.S. became so distraught, Henderson recommend that T.S. be excused from the visitation.

Although T.S. eventually resumed attending visitation, her crying, aggression, and anxiety

persisted. In addition, the boys’ foster parents and teachers reported that they were also “more

relaxed during the time visitation stopped.” After visitation resumed in late February 2010, R.S.

began exhibiting “more sexualized behavior,” such as “touching himself in public places.” T.J.S.

and T.S. “tended to show more acting out behaviors.” Henderson opined that returning the

children to the parents would disrupt “an ordered and healthy attachment with the current foster

parents that has been existing for two and a-half years,” and the biological parents would need

additional “specialized parenting skills.”

                                               -6-
       Dr. A. James Anderson conducted a psychological evaluation of mother on August 5,

2008. Mother “show[ed] marginal intellectual resources” and “some emotional and personality

problems that are likely to interfere with her functioning in the parent role.” Personality tests

showed mother to be “an insecure yet overly narcissistic individual with unusually strong

dependency needs.” She “is excessively self-focused and preoccupied with her own needs and

feelings to a degree that may prevent her from giving adequate attention to the needs and feelings

of others.” Dr. Anderson noted that mother appeared “well-intentioned and strongly motivated,”

but he said he had to emphasize to her how important it was that she actively and sincerely

participate in the services she was offered and show progress with the problems that limited her

parental effectiveness.

       Dr. Anderson evaluated father on October 23, 2008, and reported that he scored in the

border range of intelligence. Personality tests suggested father was “an overly narcissistic,

egocentric, and dependent individual who tends to focus on his own needs and feelings to a

degree that interferes with his ability to give adequate attention to the needs and feelings of

others.” Dr. Anderson opined that father “shows less ability to tolerate stress, frustration, and

delay than most people,” and “[he] is oriented mainly toward immediate payoffs and short-term

goals rather than longer-range objectives.” Father’s tendency for “pleasure and stimulation over

achievement-oriented activities” often leads him “to act impulsively without sufficient exercise

of judgment.”

       Rice, a licensed counselor, began counseling mother on February 11, 2009. Rice testified

that she “had grave concern[s]” that mother would be able to demonstrate an ability to meet the

needs of herself and the children. According to Rice, mother had a “huge narcissistic internal

focus on her needs” limiting her ability to take care of the children, and she was “very

dependant” on the father to perform parental functions, especially disciplining the two boys.

                                                -7-
Rice was also concerned with mother's inability to provide financial support for herself or the

children. Rice observed several parent visitation sessions and noticed that mother spent a lot of

time sending text messages on her cell phone. Although mother had some positive interactions

with the children, she would often “become quite emotional” with them or “display a very harsh

tone in her discipline.” The children became upset when mother became upset or told the

children about her personal problems. Although mother has made progress in her depression and

anger, she still struggles with those issues. Moreover, Rice recalled how mother denied

responsibility at first and was not fully committed, motivated, and concerned during the early

stage of the case, thus delaying improvement and progress. Because mother was not able to fully

understand or acknowledge her role in the children being removed, Rice did not think mother

could adequately and safely care for the children. When asked how much additional counseling

mother required, Rice opined “a year minimal and the concern is how engaged and how

committed to the process [mother] would be.” As to mother’s “personality disturbances,” Rice

stated “it is likely counseling will never remedy that.”

       Vincent Jones provided mental health counseling to father and worked with him

regarding his role as a parent. Jones explained that father interacted well with the children and

cared for them, however, he had several personality difficulties, including narcissistic tendencies

in trying to help too many people and grief and depression issues because of the death of his

parents, the illness of his grandmother, and the loss of the children. Jones reminded father of his

many responsibilities and repeatedly advised him he needed to curb his use of marijuana. Jones

was not concerned with father’s efforts; rather his “concern[s were] the marijuana smoking and

the personality difficulties and loss issues.” Based on father’s personality issues, Jones felt it

would be “a significant challenge” for father to try to parent his four children and his girlfriend’s

three children and deal with the two mothers and maintain full-time employment. Because of the

                                                 -8-
other issues father was dealing with, Jones felt father’s initial “focus was making sure the mother

had the children.”

       The trial court found by clear and convincing evidence that neither parent had exhibited

the kind of stability needed to safely rear the children, termination was in the best interests of the

children, and the parents have been unable within a reasonable period of time to remedy the

conditions that brought them into foster care. The parents appeal those determinations.

                                            ANALYSIS

       Code § 16.1-283(C)(2) provides that residual parental rights may be terminated if it is in

the best interests of the child and

               [t]he parent or parents, without good cause, have been unwilling or
               unable within a reasonable period of time not to exceed twelve
               months from the date the child was placed in foster care to remedy
               substantially the conditions which led to or required continuation
               of the child’s foster care placement notwithstanding the reasonable
               and appropriate efforts of social, medical, mental health or other
               rehabilitative agencies to such end.

       When reviewing a decision to terminate parental rights, we presume the circuit court

“‘thoroughly weighed all the evidence, considered the statutory requirements, and made its

determination based on the child’s best interests.’” Toms v. Hanover Dep’t of Soc. Servs., 46
Va. App. 257, 265-66, 616 S.E.2d 765, 769 (2005) (quoting Fields v. Dinwiddie Cnty. Dep’t of

Soc. Servs., 46 Va. App. 1, 7, 614 S.E.2d 656, 659 (2005)). “The trial court’s judgment, ‘when

based on evidence heard ore tenus, will not be disturbed on appeal unless plainly wrong or

without evidence to support it.’” Id. at 266, 616 S.E.2d at 769 (quoting Logan, 13 Va. App. at

128, 409 S.E.2d at 463). “In its capacity as factfinder, therefore, the circuit court retains ‘broad

discretion in making the decisions necessary to guard and to foster a child’s best interests.’” Id.

(quoting Farley v. Farley, 9 Va. App. 326, 328, 387 S.E.2d 794, 795 (1990)).




                                                 -9-
       In determining what is in the best interests of a child, this Court has stated:

               [A] court must evaluate and consider many factors, including the
               age and physical and mental condition of the child or children; the
               age and physical and mental condition of the parents; the
               relationship existing between each parent and each child; the needs
               of the child or children; the role which each parent has played, and
               will play in the future, in the upbringing and care of the child or
               children; and such other factors as are necessary in determining the
               best interests of the child or children.

Barkey v. Commonwealth, 2 Va. App. 662, 668, 347 S.E.2d 188, 191 (1986).

       The children were placed in foster care in May 2008, following several incidents of

improper supervision, and they remained in foster care for over two years. At the time of

removal, mother and father, who are not married, had separated, and mother had custody of the

four young children. Mother and the children lived in unsanitary conditions, mother did not have

steady employment, and she was unable to provide necessary care and supervision. Father had

moved in with a girlfriend who had one child from another relationship, one child with father,

and another child on the way. Psychological tests showed that both parents had significant

personality disorders, however, when LDSS initially offered services, the parents did not become

fully engaged in the process. Neither parent was able to obtain stable, long-term employment or

stable, consistent housing, and father continued to abuse marijuana despite repeated warnings of

the negative ramifications from such activity. Three of the four children had significant

psychological problems requiring ongoing counseling. Evidence established that the children

were thriving in foster care, and the foster care families want to adopt them. Further evidence

indicated the children underwent a great amount of anxiety and stress during the lengthy period

they were in foster care awaiting some finality. Testimony from the experts working with the

parents indicated that neither parent was capable at the time of the October 2010 hearing to

properly care for the children, and at least another year of counseling and hard work was

required before either parent may be able to safely care for the children.
                                               - 10 -
       We recognize that “‘[t]he termination of [residual] parental rights is a grave, drastic and

irreversible action.’” Helen W. v. Fairfax Cnty. Dep’t of Human Dev., 12 Va. App. 877, 883,

407 S.E.2d 25, 28-29 (1991) (quoting Lowe v. Dep’t of Pub. Welfare of Richmond, 231 Va. 277,

280, 343 S.E.2d 70, 72 (1986)). However, “[i]t is clearly not in the best interests of a child to

spend a lengthy period of time waiting to find out when, or even if, a parent will be capable of

resuming his responsibilities.” Kaywood v. Halifax Cnty. Dep’t of Soc. Servs., 10 Va. App. 535,

540, 394 S.E.2d 492, 495 (1990).

       Both parents testified to their love for their children, and took steps, including attending

counseling, to become better parents. The record, however, fully supports the trial court’s

finding that clear and convincing evidence proved the best interests of R.S., T.J.S., T.S., and

R.J.S. would be served by terminating the parental rights of each parent pursuant to Code

§ 16.1-283(C)(2) and that the parents have been unable within a reasonable period of time to

remedy substantially the conditions which led to the placement of the children in foster care.

Accordingly, we summarily affirm the decisions of the trial court. Rule 5A:27.

                                                                                          Affirmed.




                                               - 11 -